Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered June 7, 2006. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree (two counts) and robbery in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 16, 2015 and by the attorneys for the parties on March 24 and 25, 2015,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, P.J., Smith, Peradotto, Lindley and DeJoseph, JJ.